Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2003

Liu v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3973




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Liu v. Atty Gen USA" (2003). 2003 Decisions. Paper 62.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/62


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 02-3973




                                    QING SHO LIU,

                                        Appellant

                                            v.

                                  JOHN ASHCROFT,
                          Attorney General of the United States


          ON APPEAL FROM THE BOARD OF IMMIGRATION APPEALS

                                 (BIA No. A77-643-153)


                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 5, 2003

           Before: SLOVITER, ALITO, and OBERDORFER 1 , Circuit Judges.


                          (Opinion Filed: December 11, 2003 )




                              OPINION OF THE COURT




   1
     Honorable Louis F. Oberdorfer, U.S. District Judge for the District of Columbia,
sitting by designation.
PER CURIAM:

              Qiu Shou Lou, a native and citizen of the People’s Republic of China,

appeals from an order of the Board of Immigration Appeals (BIA). Mr. Liu claims that

he is eligible for asylum by virtue of the attempted forced abortion of his girlfriend by

Chinese authorities. The BIA affirmed an order by an immigration judge (IJ) denying

asylum or withholding of removal, and denying relief under the Convention Against

Torture. Because the BIA’s affirmance order was issued without an opinion, our review

is of the IJ’s underlying opinion. 8 C.F.R. § 3.1(e)(4)(ii)(2002). Mr. Liu appeals only

the disposition of asylum claim.2 We affirm because we find that the IJ’s determination

that Mr. Liu was not eligible for asylum was “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” I.N.S. v. Elias-Zacarias, 502

U.S. 478, 481 (1992). Because we write only for the parties, we will not restate the full

facts of the case.

              Mr. Liu argues that he is eligible for asylum because he was persecuted in

China for political opinion. Specifically, Mr. Liu argues that he qualifies for asylum

under § 601 of the Illegal Immigration Reform and Immigrant Responsibility Act of

1996, which provides:

   2
     Because Mr. Liu’s brief contains no argument concerning the denial of withholding
of removal and denial of relief under the Convention Against Torture, he has waived any
argument relating to these claims. See International Raw Materials, Ltd. v. Stauffer
Chemical Co., 978 F.2d 1318, 1327 (3d Cir. 1992) (“We have repeatedly emphasized
that failure to raise a theory as an issue on appeal constitutes a waiver”).


                                              2
              a person who has been forced to abort a pregnancy or to
              undergo involuntary sterilization, or who has been persecuted
              for failure or refusal to undergo such a procedure or for other
              resistance to a coercive population control program, shall be
              deemed to have been persecuted on account of political
              opinion, and a person who has a well founded fear that he or
              she will be forced to undergo such a procedure or subject to
              persecution for such failure, refusal, or resistance shall be
              deemed to have a well founded fear of persecution on account
              of political opinion.

8 U.S.C. § 1101.

              In an oral decision dated August 9, 2000, the IJ determined that Mr. Liu had

not demonstrated that his life or freedom would be threatened in China on account of

political opinion concerning China’s family planning policies. See App. at 121-23. The

IJ explained that his conclusion flowed from several determinations. First, the IJ

determined that Mr. Liu was not a credible witness. There were, according to the IJ,

numerous discrepancies in his evidence and testimony, including that Mr. Liu’s

“problems with government officials in China” actually related to the facts that Mr. Liu

illegally sold x-rated videotapes and that Mr. Liu had been illegally smuggled out of

China and not, as Mr. Liu’s asylum application stated, to family planning policies in

China. App. at 118-122. Second, the IJ determined that even if Mr. Liu was credible, he

would not be eligible for asylum because Mr. Liu’s girlfriend did not suffer sterilization

or abortion, see id. at 122, and because even if Mr. Liu’s girlfriend had been persecuted,

Mr. Liu would nonetheless be ineligible for asylum because the protection for such

persecution has not been extended beyond spouses of the persecuted individual. See id.

                                             3
(citing Matter of C-Y-Z, 21 I&N 915 (BIA 1997)).

              Having reviewed the record and M r. Liu’s arguments, we conclude, for

substantially the same reasons identified by the IJ’s oral decision, that the IJ’s opinion

was “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Elias-Zacarias, 502 U.S. at 481. It is

              Affirmed.